DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
	As used herein, “flexible wick” is interpreted to have the following meaning, consistent with the specification.  Paragraph 0034 of the instant application, as published, states the following:
In all aspects, the capillary wick may have a fibrous or spongy structure. The capillary wick preferably comprises a bundle of capillaries. For example, the capillary wick may comprise a plurality of fibres or threads, or other fine bore tubes. The fibres or threads may be generally aligned in the longitudinal direction of the aerosol-generating system. Alternatively, the capillary wick may comprise sponge-like or foam-like material formed into a rod shape. The rod shape may extend along the longitudinal direction of the aerosol-generating system. The structure of the wick forms a plurality of small bores or tubes, through which the liquid can be transported to the electric heating element, by capillary action. The capillary wick may comprise any suitable material or combination of materials. Examples of suitable materials are ceramic- or graphite-based materials in the form of fibres or sintered powders. The capillary wick may have any suitable capillarity and porosity so as to be used with different liquid physical properties such as density, viscosity, surface tension and vapour pressure. The capillary properties of the wick, combined with the properties of the liquid, ensure that the wick is always wet in the heating area.

	Here, the word “flexible,” with respect to the wick, is interpreted to mean “capable of being flexed” (as defined by www.merriam-webster.com/dictionary/flexible, viewed on 08/20/2022). Such meaning is consistent with the manner in which “flexible” is used within the specification, with respect to materials being “fibrous or spongy,” comprising “fibres or threads,” or “ceramic or graphite based materials in the form of fibres or sintered powders.”


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12, 13, and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorens et al. (U.S. Publication 2011/0094523), hereinafter Thorens, in view of Santamaria et al. (EP 2236654), hereinafter Santamaria.
Regarding claim 1, Thorens teaches a method of manufacturing a heater assembly for an aerosol-generating system (para. 004 and Figure 1), comprising: 

    PNG
    media_image1.png
    439
    739
    media_image1.png
    Greyscale

providing a flexible wick (wick 117) (With respect to “flexible,” paragraph 0029 discloses that the wick “may have a fibrous or spongy structure” and may “include a plurality of fibers or threads.” Paragraph 0030 discloses that the wick may be ceramic or graphite based materials in the form of fibers or sintered powders.  Here, the fibers or threads described are examples of flexible materials, as detailed in paragraph 0034 of the instant application.); and
assembling a heating element (119) around the flexible wick (117) (para. 0062; “…the at least one heater includes a coil of wire at least partially surrounding the capillary wick. In that embodiment, preferably the wire is a metal wire. Even more preferably, the wire is a metal alloy wire. The coil may extend fully or partially along the length of the capillary wick. The coil may extend fully or partially around the circumference of the capillary wick.”) (para. 0063; “Preferably, the at least one heater may heat the liquid in the capillary wick by means of conduction. The heater may be at least partially in contact with the wick.”).
Thorens is silent on the manner in which the heating element is assembled around the flexible wick.  More specifically, Thorens is silent on applying tension to the flexible wick, assembling the heating element around the wick, and releasing the tension from the flexible wick.
The instant application, in paragraph 0004, states the following:
While this type of system has advantages, there are challenges in the manufacture of the mouthpiece and in particular with the assembly of the heating element with the capillary wick. It would be desirable to be able to provide a method for manufacturing such a heater assembly that is robust and inexpensive, suitable for mass manufacturing on a production line.

	As such, a problem faced by the inventor(s) is how to efficiently assemble the heating element on the wick.
Santamaria is not within the same field of endeavor.  However, Santamaria teaches that it is known in the art of assembling an electrically conductive wire around a flexible thread (paragraphs 0001-0002; Figures 2, 3A, and 3B show example embodiments of conductive yarn 3 being wound around thread/fiber 1a, 1b.) (Paragraph 0018 discloses that thread or fiber 1a/b may be any elastic material, while the conductive yarn may be any conductive material “such as for example copper or its alloys” or “such as aluminum, iron, silver, nickel, gold, or the like.”  Here, the elastic material of 1a/b is analogous to the fiber/thread of the wick of Thorens, while the metallic materials of the conductive yarn 3 correspond to those recited in paragraph 0060 of Thorens.) (Figure 5 details the manner in which conductive yarn 3 is assembled onto 1a/b) to assemble the conductive wire such that its position remains unchanged, thereby preventing subsequent movements (para. 0050) (see also paragraph 0029 which discloses simplifying production), which is, at the very least, reasonably pertinent to the above indicated problem.

    PNG
    media_image2.png
    743
    384
    media_image2.png
    Greyscale

Santamaria teaches applying tension to the flexible fiber/thread (via first and second drafting means 5 and 6, in the form of dragging rollers-para. 0047) (para. 0048; “Covered first core 1a, fully drafted, is guided through first guiding means 7, whereas covered second core 1b, drafted, is guided through second guiding means 8, so that the first and second cores 1a, 1b surround static support means 4. In this embodiment, said first and second guiding means 7, 8 are rotatable axes which by means of a cam movement rotate in a circular direction around central support means 4 of conductive yarn 3, in the form of a static coil 4, in other words one that does not rotate. This is achieved by two pins that support coil 4 alternatively moving away so as to allow the passage of axes 7, 8 and cores 1a and 1b. Axes 7, 8 arranged eccentrically with respect to coil 4, rotate in simultaneous, synchronised fashion and in opposite rotation directions, which prevents axes 7, 8 from colliding with one another as they cross.”) [Note: “drafting” in this context is defined as “the act, result, or plan of lengthening or stretching something (such as threads or metal)”.  See www.merriam-webster.com/dictionary/drafting, viewed on 08/20/2022], assembling the heating element around the fiber/thread (para. 0049; “In second ring 10 conductive yarn 3 is wrapped on central coil 4, with conductive yarn 3 being dragged by first and second cores 1a, 1b during the feeding movement. In the event of using various conductive yarns 3, coil 4 can be a multiple coil. Also, conductive yarn 3 from central coil 4 is passed through a breaking mechanism, not shown in the figure, which allows the developing tension of conductive yarn 3 to be adjusted.”), and releasing the tension from the fiber/thread (para. 0050; “Upon exiting rollers 6, the finished composite yarn relaxes. This guarantees that conductive yarn 3 remains positioned on the composite yarn without any relative play between cores 1a, 1b and conductive yarn 3, which is important for preventing subsequent movement of spirals with respect to the cores.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Thorens with Santamaria, by replacing the manner in which the heating element is assembled onto the wick of Thorens, being, necessarily of some manner, with the teachings of Santamaria, in order to provide a means for assembling the heating element onto the wick such that the heating element remains positioned on the wick, thereby preventing subsequent movement.
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.
The primary combination, as detailed above, teaches wherein the 10applying tension (Santamaria, via rollers 5, 6) to the flexible wick (Thorens, wick 117) comprises holding the flexible wick (Thorens, wick 117) between two pairs of gripping elements (Santamaria, two pair of rollers 5 and 6).  
Regarding claim 3, the primary combination, as applied to claim 2, teaches each claimed limitation.
Santamaria, as detailed above in claim 1, teaches releasing the tension by releasing at least one of the two pairs of gripping elements (exiting the rollers).
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation.
Thorens, as applied in claim 1, teaches the heating element being a coil of electrically resistive wire (para. 0007 and 0058).
Regarding claim 13, the primary combination, as applied to claim 12, teaches each claimed limitation except for explicitly pressing or crimping the coil of electrically resistive wire against the flexible wick in a pressing or crimping operation.  
However, the primary combination teaches that the heating element is wound around the flexible wick and contacts the wick around the circumference of the wick.  The act of winding the heating element around the wick would necessarily press the heating element onto the wick.
Regarding claim 15, the primary combination, as applied to claim 1, teaches each claimed limitation.
The primary combination teaches 15wherein the heating element (Heating element 119 of Thorens; Conductive yarn 3 of Santamaria) is assembled around the flexible wick (Thorens, Wick 117) by rotating the flexible wick (Santamaria, rotation via rotatable guiding means 7 and 8).  
Regarding claim 16, the primary combination, as applied to claim 1, teaches each claimed limitation including a heater assembly manufactured in accordance with the method of claim 1 (See claim 1, above).
Allowable Subject Matter
Claims 4-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record does not teach, suggest, or otherwise disclose the combination of features including “cutting the flexible wick, wherein the flexible wick is cut before the releasing of the tension from the flexible wick” as such limitation pertains, or otherwise relates, to the remaining limitations.
Regarding claims 5-11, the prior art of record does not teach, suggest, or otherwise disclose “…wherein the flexible wick is assembled to the liquid storage portion, or a part of the liquid storage portion, before the releasing of the tension from the 25flexible wick.”  Specifically, while Thorens does teach the wick (117) being assembled to a cartridge (113) containing liquid (115), the prior art of record does not teach, or otherwise render obvious, assembling the wick to the liquid storage portion “before the releasing of the tension from the flexible wick.”  Claims 6-11 are dependent on claim 5.
Regarding claim 14, the prior art of record does not teach, suggest, or otherwise disclose “the combination of features including “wherein the pressing or crimping operation is performed before the releasing of the tension from the flexible wick” as such limitation pertains, or otherwise relates, to the remaining limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761